UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02527 Deutsche Money Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 1/31/2015 ITEM 1. REPORT TO STOCKHOLDERS January 31, 2015 Semiannual Report to Shareholders Deutsche Money Market Prime Series Contents 4 Letter to Shareholders 4 Portfolio Summary 6 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 32 Information About Your Fund's Expenses 34 Advisory Agreement Board Considerations and Fee Evaluation 39 Account Management Resources 41 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Summary (Unaudited) Investment Portfolio as of January 31, 2015 (Unaudited) Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 9.6% Banco del Estado de Chile, 0.24%, 5/4/2015 Bank of Montreal: 0.23%, 5/13/2015 0.25%, 7/15/2015 Bank of Nova Scotia: 0.24%, 3/3/2015 0.26%, 8/3/2015 Bank of Tokyo-Mitsubishi UFJ Ltd., 0.18%, 2/17/2015 DZ Bank AG: 0.24%, 5/18/2015 0.28%, 4/29/2015 0.31%, 2/19/2015 Rabobank Nederland NV, 0.245%, 3/13/2015 The Toronto-Dominion Bank: 0.255%, 8/7/2015 0.26%, 8/11/2015 0.295%, 7/13/2015 Total Certificates of Deposit and Bank Notes (Cost $133,000,259) Commercial Paper 56.2% Issued at Discount** 45.3% Apple, Inc., 0.22%, 6/17/2015 Bedford Row Funding Corp.: 144A, 0.3%, 4/14/2015 144A, 0.35%, 8/27/2015 144A, 0.35%, 10/19/2015 144A, 0.47%, 12/11/2015 Caisse Centrale Desjardins: 0.16%, 2/9/2015 0.18%, 2/24/2015 Carnival Corp., 0.36%, 2/9/2015 Catholic Health Initiatives, 0.22%, 5/5/2015 Charta Corp., 144A, 0.2%, 3/6/2015 Chevron Corp., 144A, 0.12%, 3/11/2015 CNPC Finance HK Ltd.: 144A, 0.41%, 3/17/2015 144A, 0.43%, 3/5/2015 Coca-Cola Co., 0.31%, 9/16/2015 Coca-Cola Enterprises, Inc., 0.21%, 2/9/2015 Collateralized Commercial Paper Co., LLC, 0.2%, 2/2/2015 Collateralized Commercial Paper II Co., LLC: 144A, 0.22%, 3/18/2015 144A, 0.27%, 5/4/2015 144A, 0.27%, 5/6/2015 CPPIB Capital, Inc., 0.3%, 2/11/2015 DBS Bank Ltd.: 144A, 0.25%, 6/9/2015 144A, 0.25%, 7/7/2015 Dexia Credit Local: 0.24%, 5/5/2015 0.265%, 4/8/2015 0.31%, 4/20/2015 0.31%, 5/29/2015 Erste Abwicklungsanstalt, 144A, 0.18%, 2/19/2015 General Electric Capital Corp., 0.23%, 2/11/2015 Gotham Funding Corp., 144A, 0.18%, 2/17/2015 Hannover Funding Co., LLC: 0.19%, 3/26/2015 0.2%, 2/5/2015 Kells Funding LLC, 144A, 0.19%, 5/4/2015 Lloyds TSB Group PLC, 0.05%, 2/2/2015 Matchpoint Master Trust, 0.11%, 2/2/2015 Merck & Co., Inc., 0.13%, 2/10/2015 MetLife Short Term Funding LLC: 144A, 0.19%, 2/19/2015 144A, 0.23%, 7/15/2015 Microsoft Corp.: 0.09%, 2/25/2015 0.1%, 2/10/2015 Natixis, 0.07%, 2/2/2015 Nederlandse Waterschapsbank NV, 0.28%, 7/9/2015 Nestle Finance International Ltd., 0.19%, 2/11/2015 Nissan Motor Acceptance Corp., 0.31%, 2/6/2015 Nordea Bank AB: 0.225%, 4/1/2015 0.23%, 3/17/2015 Old Line Funding LLC: 144A, 0.22%, 4/7/2015 144A, 0.23%, 3/9/2015 Oversea-Chinese Banking Corp., Ltd., 0.25%, 5/4/2015 PSP Capital, Inc., 0.1%, 2/9/2015 Siemens Capital Co., LLC, 144A, 0.15%, 3/26/2015 Sinopec Century Bright Capital Investment Ltd., 0.37%, 3/16/2015 Standard Chartered Bank: 0.22%, 3/3/2015 0.25%, 2/2/2015 0.26%, 4/6/2015 0.32%, 6/8/2015 Issued at Par* 10.9% ASB Finance Ltd., 144A, 0.259%, 5/22/2015 Australia & New Zealand Banking Group Ltd.: 144A, 0.238%, 2/25/2015 144A, 0.353%, 8/18/2015 Banco del Estado de Chile, 0.26%, 3/5/2015 Bank of Montreal, 0.267%, 10/9/2015 Bedford Row Funding Corp., 144A, 0.248%, 6/24/2015 BNZ International Funding Ltd., 144A, 0.252%, 2/2/2015 Canadian Imperial Bank of Commerce, 0.232%, 5/8/2015 Kells Funding LLC, 144A, 0.243%, 2/13/2015 National Australia Bank Ltd., 144A, 0.268%, 10/8/2015 Rabobank Nederland NV, 0.375%, 10/1/2015 Royal Bank of Canada: 0.261%, 9/3/2015 0.276%, 12/10/2015 Wells Fargo Bank NA: 0.29%, 9/9/2015 0.29%, 12/10/2015 Westpac Banking Corp.: 144A, 0.238%, 2/19/2015 144A, 0.268%, 10/13/2015 Total Commercial Paper (Cost $778,651,459) Short-Term Notes 7.4% Bank of Nova Scotia: 0.348%,* 2/24/2016 0.535%,* 12/31/2015 Canadian Imperial Bank of Commerce, 0.35%,* 8/18/2015 Commonwealth Bank of Australia, 144A, 0.262%,* 7/10/2015 JPMorgan Chase Bank NA, 0.377%,* 2/22/2016 Rabobank Nederland NV, 0.306%,* 7/6/2015 Royal Bank of Canada, 0.28%,* 3/23/2015 Svenska Handelsbanken AB, 144A, 0.376%,* 10/2/2015 Wal-Mart Stores, Inc., 5.319%, 6/1/2015 Wells Fargo Bank NA, 0.26%,* 6/16/2015 Westpac Banking Corp., 0.247%,* 5/11/2015 Total Short-Term Notes (Cost $102,530,126) Government & Agency Obligations 5.2% U.S. Government Sponsored Agencies 4.1% Federal Home Loan Bank: 0.19%, 9/3/2015 0.2%, 9/17/2015 0.21%, 10/13/2015 0.25%, 10/2/2015 0.263%, 10/9/2015 Federal Home Loan Mortgage Corp.: 0.095%**, 4/16/2015 0.12%**, 6/1/2015 Federal National Mortgage Association: 0.08%**, 5/1/2015 0.146%*, 10/21/2016 U.S. Treasury Obligations 1.1% U.S. Treasury Bill, 0.04%**, 3/19/2015 U.S. Treasury Note, 0.375%, 3/15/2015 Total Government & Agency Obligations (Cost $72,341,889) Time Deposits 5.7% Credit Agricole Corporate & Investment Bank, 0.06%, 2/2/2015 Fortis Bank SA, 0.08%, 2/2/2015 Total Time Deposits (Cost $79,583,286) Municipal Bonds and Notes 0.7% New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, Optional Put with 0 day notice @ par, 0.21%***, 5/1/2048, LOC: Bank of China (Cost $10,000,000) Repurchase Agreements 15.9% BNP Paribas, 0.07%, dated 1/30/2015, to be repurchased at $23,001,565 on 3/6/2015 (a) BNP Paribas, 0.21%, dated 1/21/2015, to be repurchased at $16,504,235 on 3/6/2015 (b) (c) JPMorgan Securities, Inc., 0.382%, dated 2/13/2014, to be repurchased at $12,558,642 on 5/1/2015 (b) (d) JPMorgan Securities, Inc., 0.456%, dated 7/3/2014, to be repurchased at $25,095,549 on 5/1/2015 (b) (e) Merrill Lynch & Co., Inc., 0.05%, dated 1/30/2015, to be repurchased at $50,000,208 on 2/2/2015 (f) Nomura Securities International, 0.08%, dated 1/30/2015, to be repurchased at $50,000,333 on 2/2/2015 (g) Wells Fargo Bank, 0.07%, dated 1/30/2015, to be repurchased at $23,000,134 on 2/2/2015 (h) Wells Fargo Bank, 0.3%, dated 1/26/2015, to be repurchased at $10,000,583 on 2/2/2015 (i) Wells Fargo Bank, 0.4%, dated 11/4/2014, to be repurchased at $10,010,000 on 2/2/2015 (b) (j) Total Repurchase Agreements (Cost $220,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,396,107,019)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of January 31, 2015. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of January 31, 2015. † The cost for federal income tax purposes was $1,396,107,019. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank Zero Coupon– 2.0 2/20/2015– 9/9/2016 Federal Home Loan Mortgage Corp. Zero Coupon– 6.25 2/22/2017– 7/15/2032 Total Collateral Value (b) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of January 31, 2015. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Applied Materials, Inc. 6/15/2021 Banco do Brasil SA 10/10/2022 Export-Import Bank of Korea 11/20/2015 Intesa Sanpaolo SpA 2/24/2021 Omnicom Group, Inc. 5/1/2022 Petroleos Mexicanos 1/21/2021 Wells Fargo & Co. 12/29/2049 Total Collateral Value (d) Collateralized by $11,352,evolving Home Equity Loan Trust, with the various coupon rates from 0.307–0.347%, with various maturity dates of 7/15/2035–7/15/2036 with a value of $13,000,340. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) CWHEQ Revolving Home Equity Loan Trust 7/15/2035 Home Equity Mortgage Loan Asset-Backed Trust 7/25/2037 Mastr Asset Backed Securities Trust 5/25/2037 Merit Securities Corp. 12/28/2033 Nomura Asset Acceptance Corp. Alternative Loan Trust 3/25/2047 Total Collateral Value (f) Collateralized by $41,934,100 U.S. Treasury Note, 1.875%, maturing on 7/15/2019 with a value of $51,000,019. (g) Collateralized by $45,967,359 Government National Mortgage Association, with the various coupon rates from 2.49–8.0%, with various maturity dates of 1/15/2017–1/20/2045 with a value of $51,000,001. (h) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Residual Funding Corp Principal Strip Zero Coupon 10/15/2019 U.S. Treasury Note 5/31/2021 Total Collateral Value (i) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Morgan Stanley 1/9/2017 Penske Truck Leasing Co., LP 3/15/2016 Total Collateral Value (j) Collateralized by $10,264,984 Penske Truck Leasing Co., LP, 2.5%, maturing on 3/15/2016 with a value of $10,500,001. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of January 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (k) $
